DETAILED ACTION
This office action is in response to the above identified patent application with regards to the amendments filed on 12/1/2020.  Claims 1 and 4-10 are currently pending and being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on 3/10/2021.  These drawings are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Holshouseron 3/10/2021.
The application has been amended as follows: 
In the Claims:
1. A gas turbine engine comprising:
	an airflow path;
	a tank including oil; 
[[a]] an oil conduit in fluid communication with the tank; 
a first outer strut in fluid communication with the oil conduit; 
a splitter nose in fluid communication with the first outer strut; 
a second outer strut in fluid communication with the splitter nose; and 
a shroud in fluid communication with the second outer strut and the tank;
wherein the splitter nose is configured to divide the airflow path into a scavenge stream path and a core stream path; 
wherein, during operation of the gas turbine engine, the oil flows sequentially from the tank through the oil conduit through the first outer strut though the splitter nose though the second outer strut through the shroud then returns to the tank;
wherein outer strut, and the shroud is configured to be warmed by the oil. 

5. The gas turbine engine of claim 4, further comprising: 
an air conduit; and 
a bleed valve disposed in the air conduit.  
6. The gas turbine engine of claim 5, wherein the compressor section includes an inlet guide vane, and wherein when the bleed valve is open air from the compressor section is provided to the inner dome and the inlet guide vane to warm the inner dome and the inlet guide vane.  
7. (Canceled) 
8. The gas turbine engine of claim 1, further comprising: 
at least one cooler fluidly coupled to the tank; 
a gearbox fluidly coupled to the at least one cooler; 
a sump fluidly coupled to the at least one cooler; 
a debris monitor fluidly coupled to the gearbox and the sump; 
a filter fluidly coupled to the debris monitor and the conduit.  

10. The gas turbine engine of claim 8, wherein the at least one cooler includes an air- oil cooler and a fuel-oil cooler.  
Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

The title is amended as follows:
-- Gas Turbine with Oil Warming Anti-Ice Circuit--

Allowable Subject Matter
Claims 1, 4-6 and 8-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an oil system for a gas turbine engine wherein the oil system supplies oil from a tank through a first outer strut to a splitter nose and back out the splitter nose via a second outer strut to a shroud. Prior art of record Easley (US 4,860,534) teaches a warming system of a splitter nose, struts and shroud however the system of Easley it was not found to be obvious to modify Easley to use oil and have the flow directions of oil claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741